UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21654 Pioneer Floating Rate Trust (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:November 30 Date of reporting period:July 1, 2010 to June 30, 2011 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Floating Rate Trust By (Signature and Title)/s/ John F. Cogan, Jr. John F. Cogan, Jr., Chairman and President DateAugust 19, 2011 PIONEER FLOATING RATE TRUST CHARTER COMMUNICATIONS, INC. Ticker:CHTRSecurity ID:16117M305 Meeting Date: APR 26, 2011Meeting Type: Annual Record Date:FEB 25, 2011 #ProposalMgt RecVote CastSponsor 1.1Elect Director Robert CohnForForManagement 1.2Elect Director W. Lance ConnForWithholdManagement 1.3Elect Director Darren GlattForForManagement 1.4Elect Director Craig A. JacobsonForForManagement 1.5Elect Director Bruce A. KarshForForManagement 1.6Elect Director Edgar LeeForForManagement 1.7Elect Director Michael J. LovettForForManagement 1.8Elect Director John D. Markley, Jr.ForForManagement 1.9Elect Director David C. MerrittForForManagement 1.10Elect Director Stan ParkerForForManagement 1.11Elect Director Eric L. ZinterhoferForForManagement 2Approve Executive Incentive Bonus PlanForAgainstManagement 3Approve Executive Incentive Bonus PlanForForManagement 4Advisory Vote to Ratify Named Executive ForForManagement Officers' Compensation 5Advisory Vote on Say on Pay FrequencyThreeOne YearManagement Years 6Ratify AuditorsForForManagement CLEARWIRE CORPORATION Ticker:CLWRSecurity ID:18538Q105 Meeting Date: JUN 15, 2011Meeting Type: Annual Record Date:APR 15, 2011 #ProposalMgt RecVote CastSponsor 1.1Elect Director John W. StantonForForManagement 1.2Elect Director William R. BlessingForForManagement 1.3Elect Director Jose A. CollazoForForManagement 1.4Elect Director Mufit CinaliForForManagement 1.5Elect Director Hossein Eslambolchi,ForForManagement Ph.D. 1.6Elect Director Dennis S. HerschForForManagement 1.7Elect Director Brian P. McAndrewsForForManagement 1.8Elect Director Theodore H. SchellForForManagement 1.9Elect Director Kathleen H. RaeForForManagement 1.10Elect Director Benjamin G. WolffForWithholdManagement 1.11Elect Director Jennifer L. VogelForForManagement 2Ratify AuditorsForForManagement 3Advisory Vote to Ratify Named Executive ForAgainstManagement Officers' Compensation 4Advisory Vote on Say on Pay FrequencyOne YearOne YearManagement DELTA AIR LINES, INC. Ticker:DALSecurity ID:247361702 Meeting Date: JUN 30, 2011Meeting Type: Annual Record Date:MAY 02, 2011 #ProposalMgt RecVote CastSponsor 1Elect Director Richard H. AndersonForForManagement 2Elect Director Edward H. BastianForForManagement 3Elect Director Roy J. BostockForForManagement 4Elect Director John S. BrinzoForForManagement 5Elect Director Daniel A. CarpForForManagement 6Elect Director John M. EnglerForForManagement 7Elect Director Mickey P. ForetForForManagement 8Elect Director David R. GoodeForForManagement 9Elect Director Paula Rosput ReynoldsForForManagement 10Elect Director Kenneth C. RogersForForManagement 11Elect Director Kenneth B. WoodrowForForManagement 12Advisory Vote to Ratify Named Executive ForForManagement Officers' Compensation 13Advisory Vote on Say on Pay FrequencyOne YearOne YearManagement 14Ratify AuditorsForForManagement 15Provide for Cumulative VotingAgainstForShareholder GEORGIA GULF CORPORATION Ticker:GGCSecurity ID:373200302 Meeting Date: MAY 17, 2011Meeting Type: Annual Record Date:MAR 25, 2011 #ProposalMgt RecVote CastSponsor 1.1Elect Director Wayne C. SalesForForManagement 1.2Elect Director Robert M. GervisForForManagement 2Advisory Vote to Ratify Named Executive ForForManagement Officers' Compensation 3Advisory Vote on Say on Pay FrequencyOne YearOne YearManagement 4Adopt Shareholder Rights Plan (PoisonForAgainstManagement Pill) 5Approve Omnibus Stock PlanForForManagement 6Approve Executive Incentive Bonus PlanForForManagement 7Ratify AuditorsForForManagement MOLECULAR INSIGHT PHARMACEUTICALS, INC. Ticker:MIPIQSecurity ID:60852MAA2 Meeting Date: APR 25, 2011Meeting Type: Written Consent Record Date:MAR 24, 2011 #ProposalMgt RecVote CastSponsor 1To Accept The PlanNoneForManagement END NPX REPORT
